Citation Nr: 0123228	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
residuals of prostate surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The veteran had active military service from October 1957 to 
October 1963, July 1965 to December 1968, and from December 
1970 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  

This case was previously before the Board in May 2000 and was 
remanded for additional development, specifically, for the 
veteran to be scheduled to appear at a personal hearing 
before a traveling Member of the Board sitting at the M&ROC.  
As per the Board remand, the veteran was scheduled to appear 
for a personal hearing in July 2001, by letter dated in June 
2001; however, he canceled his appointment due to health 
reasons.

The Board also notes that in a letter dated in April 2001, 
the veteran wished to pursue a newly raised claim with regard 
to his service-connected right wrist disability.  The Board 
finds that it does not have jurisdiction of this issue as it 
has been neither procedurally prepared nor certified for 
appellate review.  Absent a decision, a notice of 
disagreement and a substantive appeal, the Board does not 
have jurisdiction of the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA, during the claims adjudication, process fails to 
consider threshold jurisdictional issues.  McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issue is, therefore, 
referred to the M&ROC for adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995)



FINDING OF FACT

On May 2, 2001, prior to the promulgation of a decision in 
the appeal, the M&ROC 
received notification in a Statement In Support Of Claim (VA 
Form 4138) from the veteran that a withdrawal of the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of prostate surgery was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1997, the veteran filed his initial claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of prostate surgery.  By 
rating action dated in June 1998, the M&ROC denied his claim 
of entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of prostate surgery.  In 
July 1998, the veteran filed a notice of disagreement, and in 
September 1998, he perfected a substantive appeal.

The issue of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of prostate 
surgery was before the Board in May 2000.  The Board remanded 
the case so that the veteran could be scheduled for a 
personal hearing before a traveling Member of the Board 
sitting at the M&ROC.  As per the Board remand, the veteran 
was scheduled to appear for a personal hearing in July 2001.  
By letter dated in June 2001, the veteran canceled his 
appointment citing health reasons.

On May 2, 2001, prior to the promulgation of a decision in 
the appeal, the M&ROC 
received notification in a Statement In Support Of Claim (VA 
Form 4138) from the veteran that a withdrawal of the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of prostate surgery was 
requested.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2000).  Withdrawal may be made by the 
veteran or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the veteran personally without the express written 
consent of the veteran.  38 C.F.R. § 20.204(c) (2000).  The 
veteran has withdrawn this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) for residuals of prostate surgery, having been 
withdrawn by the veteran, is dismissed.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

